Case 17-38275   Doc 30   Filed 03/07/19 Entered 03/07/19 10:20:30   Desc Main
                           Document     Page 1 of 7
Case 17-38275   Doc 30   Filed 03/07/19 Entered 03/07/19 10:20:30   Desc Main
                           Document     Page 2 of 7
Case 17-38275   Doc 30   Filed 03/07/19 Entered 03/07/19 10:20:30   Desc Main
                           Document     Page 3 of 7
Case 17-38275   Doc 30   Filed 03/07/19 Entered 03/07/19 10:20:30   Desc Main
                           Document     Page 4 of 7
Case 17-38275   Doc 30   Filed 03/07/19 Entered 03/07/19 10:20:30   Desc Main
                           Document     Page 5 of 7
Case 17-38275   Doc 30   Filed 03/07/19 Entered 03/07/19 10:20:30   Desc Main
                           Document     Page 6 of 7
Case 17-38275   Doc 30   Filed 03/07/19 Entered 03/07/19 10:20:30   Desc Main
                           Document     Page 7 of 7
